Citation Nr: 1445043	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder (claimed as a tailbone disorder). 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION


The Veteran, who is the appellant, had active service from March 1978 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the evidence of record was not new and material to reopen the claims.  

The Veteran appeared at a hearing at the RO before a local hearing officer in August 2005.  A transcript of the hearing is of record.  

The Board remanded the claims in December 2009 for further development.  In April 2011, the Board reopened the claims of service connection for a low back disorder and right knee disorder, and then remanded the claims for further development.  The Board again remanded the claims for further development in September 2012.

In April 2013, the Board denied the claims of service connection for a low back disorder and a right knee disorder.  Thereafter, the Veteran appealed the matter to the United States Court of Appeals for Veterans Appeals (Court). 

In December 2013, the parties filed a Joint Motion for Vacatur and Remand.  Later that month, the Court granted the Motion and remanded the matter for actions consistent with the terms of the joint motion.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the December 2013 Joint Motion for Remand, the parties agreed that remand was required as the Board had relied upon an inadequate medical opinion.  The parties noted that the Board had remanded this matter in September 2012, finding that the examination reports were inadequate.  The parties noted that while the December 2012 addendum did provide an opinion, the rationale did not provide much more detail.  The parties noted that the VA examiner's opinion as to the back provided no rationale and appeared to be confusing.  With regard the knee, the parties, while finding it more clearer than the back opinion, indicated that it provided no rationale.  As a result, the parties agreed that vacatur and remand were required for either an explanatory addendum or a new examination.  

The Board notes that the April 2011 VA examiner, in his December 2012 addendum opinion, indicated that it was less likely than not that the Veteran's knee complaints were related to his complaints in service as his x-rays were still normal and more likely natural age progression.  

As to the back, the examiner indicated that a claims folder review showed other injuries after service to his back with arthritis, it was less likely that his back condition was related to the complaints in service but rather natural age progression.  

Based upon the above opinions, which the parties found inadequate, along with the VA examination now being more than three years old, the Veteran should be afforded an additional VA examination, with the examiner being requested to render an opinion as to the nature and etiology of any current low back and right knee disorders and their relationship, if any, to his period of active service.  

The last VA treatment records associated with the claims folder date back to April 2005.  An attempt should be made to obtain any identified VA or private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any low back or right knee problems from any identified VA facility for the time period since April 2005. 

2.  The RO should request that the Veteran identify the name and addresses of all private treatment providers/facilities who have treated him for any low back or right knee problems since April 2005.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current low back and right knee disorders.  The claims file, to include any records in Virtual VA and VBMS, should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low or right knee disorder, if present, had its onset during the Veteran's period of active service or is otherwise related to his period of active service.  Complete rationale must be provided for any opinions expressed, to include discussion of all pertinent service treatment records. 

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



